FILED
                            NOT FOR PUBLICATION
                                                                             NOV 18 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALAN W. JONES and KATHRYN                         No. 13-15488
MARIE JONES,
                                                  D.C. No. 2:12-cv-02286-FJM
              Plaintiffs - Appellants,

 v.                                               MEMORANDUM*

DALLAS NEUROLOGICAL AND
SPINE ASSOCIATES PA; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding

                           Submitted November 9, 2015**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Kathryn and Alan Jones appeal the district court’s dismissal of their

declaratory judgment action seeking a tolling of the statute of limitations for a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical malpractice claim they plan to bring. The Joneses have not presented a

justiciable case or controversy. See Calderon v. Ashmus, 523 U.S. 740, 747

(1998). It is not clear whether the Joneses will ever bring a medical malpractice

claim, or if they do, whether the defendants will raise the statute of limitations as a

defense. Until that time, we lack jurisdiction over the claim.

      AFFIRMED.




                                           2